Title: To Benjamin Franklin from Isaac Norris, 11 August 1759
From: Norris, Isaac
To: Franklin, Benjamin


Dear Friend Benja. Franklin
Fairhill August 11th. 1759
My Brother just now brought me up your Letters of the 9th of June by the Packet and promises to enquire whether any Passengers are yet to be met with by whom I might send this in addition to what I have already wrote so that in this uncertainty I shall only acknowledge the Receipt of those Letters and my perfect Satisfaction in your Conduct in lodging my Mony in the same manner with your own and can only beg you will excuse the trouble and continue to act in the same Friendly way with the Bills I have since remitted or may remitt to your care of which I shall write more fully next Week when I am told a Vessel will sail for London. I refer to the Publick Papers for the important Articles they contain and the successful Expeditions Every where against the French. As they have reduced Niagara Ticonderoga and Crown Point we have the prospect of the same Success at Quebeck for our Forces are greatly Superior and the French intimidated by these rapid Conquests made upon them in their strongest Forts and important passes. I am my Dear Friend Your assured Friend
Isaac Norris
Pray remember me affectionately to Billy.
 Addressed: To / Benjamin Franklin Esqr / Agent for the Prov. of Pensylvania / in London
Endorsed: I Norris Esqr. Aug 11. 1759
